Exhibit 99.1 Pacific Premier Bancorp, Inc. Announces First Quarter Results (Unaudited) Costa Mesa, Calif., April 21, 2009 Pacific Premier Bancorp, Inc.(NASDAQ: PPBI) (the “Company”), the holding company of Pacific Premier Bank (the “Bank”), recorded net income of $537,000, or $0.09 per diluted share, for the first quarter of 2009 compared to $846,000, or $0.13 per diluted share, for the first quarter of 2008, a decrease of 30.8% per diluted share.All diluted earnings per share amounts have been adjusted to reflect warrants, restricted stock and stock options outstanding. Steven R.
